Exhibit 10.1

 

CONFIDENTIAL MATERIALS OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS DENOTE OMISSIONS.

 

EXECUTION COPY

 

SETTLEMENT AGREEMENT

 

BY AND BETWEEN

 

SUPERNUS PHARMACEUTICALS, INC.

 

 

AND

 

 

ZYDUS PHARMACEUTICAL (USA) INC.

 

CADILA HEALTHCARE LIMITED

 

 

DATED AS OF MARCH 6, 2017

 

--------------------------------------------------------------------------------


 

THIS SETTLEMENT AGREEMENT, (this “Settlement Agreement”) is entered into as of
March 6, 2017 (the “Effective Date”) by and between, Supernus
Pharmaceuticals, Inc., a corporation organized and existing under the laws of
Delaware, having offices located at 1550 East Gude Drive, Rockville, Maryland
20850 (“Supernus”), on the one hand, and Zydus Pharmaceutical (USA) Inc., a
corporation organized and existing under the laws of New Jersey having offices
located at 73 Route 31 N., Pennington, New Jersey 08534 (“Zydus USA”) and Cadila
Healthcare Limited, a corporation organized and existing under the laws of
India, having offices located at Zydus Tower, Satellite Cross Roads,
Ahmedabad-380015 Gujarat, India (“Cadila” and together with Zydus USA, “Zydus”),
on the other hand. Supernus and Zydus are collectively referred to herein as the
“Parties,” or each individually as a “Party.”

 

R E C I T A L S:

 

WHEREAS, Supernus is the owner of New Drug Application No. 201635, which was
approved by the Food and Drug Administration for the manufacture and sale of an
extended release topiramate oral capsule product, which Supernus sells under the
trade name Trokendi XR®;

 

WHEREAS, Zydus USA submitted Abbreviated New Drug Application No. 207382 (as
defined in the License Agreement, the “Zydus ANDA”) to the FDA under
Section 505(j) of the Federal Food, Drug, and Cosmetic Act (codified at 21
U.S.C. §355(j)) seeking approval to engage in the manufacture, use, sale, offer
for sale, or importation of an extended release topiramate oral capsule product
that is the subject of the Zydus ANDA (as defined in the License Agreement, the
“Zydus Product”);

 

WHEREAS, the filing of the Zydus ANDA included a “paragraph IV certification”
seeking approval to engage in the manufacture, use and sale of the Zydus Product
prior to the expiration of United States Patent Nos. 8,298,576 (the “’576
Patent”), 8,298,580 (the “’580 Patent”), 8,663,683 (the “’683 Patent”),
8,877,248 (the “’248 patent”), 8,889,191 (the “’191 Patent”), and 8,992,989 (the
“’989 Patent,” and together with the ’576 Patent, the ’580 Patent, the ’683
Patent, the ’248 Patent, and the ’191 Patent, the “Litigated Patents”);

 

WHEREAS, Supernus has prosecuted, and Zydus has defended, an action for patent
infringement in the United States District Court for the District of New Jersey
(the “Court”) regarding the Zydus ANDA and the Zydus Product, which action is
captioned Supernus Pharmaceuticals, Inc. v. Zydus Pharmaceutical (USA) Inc., et.
al., (Civil Action No. 2:14-cv-07272-SDW-SCM) (the “Pending Litigation”);

 

WHEREAS, Supernus and Zydus wish to settle the Pending Litigation and have
reached an agreement, encompassing the terms and conditions set forth in this
Settlement Agreement together with a License Agreement (the “License Agreement,”
attached hereto as Exhibit A) and an agreed Stipulation of Dismissal with regard
to the Pending Litigation (the “Dismissal,” attached hereto as Exhibit B) (with
the Settlement Agreement, the License Agreement, and the Dismissal being
collectively referred to as the “Settlement Documents”);

 

2

--------------------------------------------------------------------------------


 

WHEREAS, neither Supernus nor Zydus have received any consideration from the
other for their entry into this Settlement Agreement other than that which is
set forth in the Settlement Documents; and

 

WHEREAS, the Settlement Documents constitute Zydus’s and Supernus’ best
independent judgment as to the most convenient, effective and expeditious way to
mutually settle all disputes that have arisen associated with the Zydus ANDA.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
described herein, the receipt and sufficiency of which are hereby acknowledged,
the Parties hereby agree as follows:

 

1.                                      Capitalized terms used, but not defined
herein, shall have the meanings ascribed to them in the License Agreement.

 

2.                                      The Parties consent to the jurisdiction
of the Court for the purposes of the settlement of the Pending Litigation.

 

3.                                      The Parties agree that the Court has
jurisdiction over the Pending Litigation and over Supernus and Zydus, and that
venue is proper in the District of New Jersey.

 

4.                                      Zydus admits, solely with respect to the
Zydus ANDA and the Zydus Product, that the Litigated Patents, and all the claims
contained therein, are valid and enforceable.

 

5.                                      Zydus admits, solely with respect to the
Zydus ANDA and the Zydus Product, that the claims of the Litigated Patents
asserted as of the Effective Date in the Pending Litigation, were infringed by
the filing of the Zydus ANDA and, absent a license from Supernus, would be
infringed by the manufacture, use, sale, offer for sale, or importation of the
Zydus Product in the Territory.

 

6.                                      Notwithstanding the foregoing, the
parties agree that nothing prohibits Zydus from asserting any and all
counterclaims or defenses of invalidity, non-infringement or unenforceability in
view of the Litigated Patents in any proceeding the subject matter of which is
not the Zydus Product or a Generic Equivalent Product (and may file a petition
for ex parte reexamination, Inter Partes Review (IPR), and Post Grant Review
(PGR) of a Litigated Patent, if such Litigated Patent is asserted against Zydus
or its Affiliates in any proceeding the subject matter of which is not the Zydus
Product or a Generic Equivalent Product).

 

7.                                      Supernus represents, warrants, and
covenants that Supernus is the sole owner of the Litigated Patents, and Supernus
possesses the sole right to enforce the Litigated Patents.

 

8.                                      Zydus represents, warrants, and
covenants that it has not granted or assigned to any Third Party, directly or
indirectly, any right or license under or to the Zydus ANDA or the Zydus
Product, and that it will not, except in accordance with the License Agreement,
do any of the foregoing (including, selling, assigning, transferring, or
divesting the Zydus ANDA to a Third Party).

 

3

--------------------------------------------------------------------------------


 

9.                                      In consideration of the mutual execution
of the Settlement Documents and the mutual agreement to be legally bound by the
terms hereof, each of Supernus and Zydus, with the intention of binding itself
and its Affiliates and its and their respective predecessors, successors, heirs
and assigns, directors, officers, employees and representatives, hereby fully,
finally and irrevocably release and discharge the other Party, and its
Affiliates and its and their respective directors, officers, employees,
customers, importers, manufacturers, distributors, suppliers, insurers,
attorneys, representatives and agents, or any heirs, administrators, executors,
predecessors, successors, or assigns of the foregoing, from any and all actions,
causes of action, suits, debts, dues, sums of money, accounts, reckonings,
bonds, bills, specialties, covenants, contracts, liabilities, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, claims, counterclaims, demands, costs, expenses, losses, liens and
obligations, whatsoever, in law or equity, whether known or unknown, pending or
future, certain or contingent, occurring before or as of the Effective Date
related to the Litigated Patents, including (i) in connection with the Pending
Litigation, (ii) associated with the Zydus ANDA and Zydus Product, and including
Supernus’ assertion of the Litigated Patents against Zydus, or (iii) all other
claims that were asserted or could have been asserted in the Pending Litigation
(collectively, the “Released Claims”). For purposes of clarity, nothing herein
shall inhibit any Party’s ability to enforce the terms of the Settlement
Documents, or Supernus’ ability to enforce any patent, including the Litigated
Patents against Third Parties, or Zydus’s ability to assert counterclaims or
defenses of non-infringement, invalidity, or unenforceability of the Litigated
Patents in any proceeding the subject matter of which is not the Zydus Product.
EACH PARTY ACKNOWLEDGES THAT IT MAY HEREAFTER DISCOVER CLAIMS OR FACTS IN
ADDITION TO OR DIFFERENT FROM THOSE WHICH IT NOW KNOWS OR BELIEVES TO EXIST WITH
RESPECT TO THE RELEASED CLAIMS, THE FACTS AND CIRCUMSTANCES ALLEGED IN THE
ACTION, AND/OR THE SUBJECT MATTER OF THIS SETTLEMENT AGREEMENT, WHICH, IF KNOWN
OR SUSPECTED AT THE TIME OF EXECUTING THIS SETTLEMENT AGREEMENT, MAY HAVE
MATERIALLY AFFECTED THIS SETTLEMENT AGREEMENT. NEVERTHELESS, UPON THE
EFFECTIVENESS OF THE RELEASE OF THE RELEASED CLAIMS AS SET FORTH IN THIS
SECTION, EACH PARTY HEREBY ACKNOWLEDGES THAT THE RELEASED CLAIMS INCLUDE WAIVERS
OF ANY RIGHTS, CLAIMS, OR CAUSES OF ACTION THAT MIGHT ARISE AS A RESULT OF SUCH
DIFFERENT OR ADDITIONAL CLAIMS OR FACTS. EACH PARTY ACKNOWLEDGES THAT IT
UNDERSTANDS THE SIGNIFICANCE AND POTENTIAL CONSEQUENCES OF SUCH A RELEASE OF
UNKNOWN UNITED STATES JURISDICTION CLAIMS AND OF SUCH A SPECIFIC WAIVER OF
RIGHTS. EACH PARTY INTENDS THAT THE CLAIMS RELEASED BY IT UNDER THIS RELEASE BE
CONSTRUED AS BROADLY AS POSSIBLE TO THE EXTENT THEY RELATE TO UNITED STATES
JURISDICTION CLAIMS. ZYDUS IS AWARE OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her, must have materially affected his or her settlement with
the debtor.”

 

4

--------------------------------------------------------------------------------


 

EACH PARTY AGREES TO EXPRESSLY WAIVE ANY RIGHTS IT MAY HAVE UNDER THIS CODE
SECTION OR UNDER FEDERAL, STATE, OR COMMON LAW STATUTES OR JUDICIAL DECISIONS OF
A SIMILAR NATURE, AND KNOWINGLY AND VOLUNTARILY WAIVES ALL SUCH UNKNOWN RELEASED
CLAIMS.

 

10.                               Supernus and Zydus each represents and
warrants that it has the full right, authority and power to enter into the
Settlement Documents on its own behalf, and on behalf of its Affiliates, and
that the Settlement Documents shall create and constitute a binding obligation
on its part as of the Effective Date.

 

11.                               Supernus and Zydus agree that each will bear
its own costs and legal fees for the Pending Litigation.

 

12.                               From the execution of the Settlement
Documents, and unless the Settlement Documents are terminated, neither Party
will actively pursue litigation activities related to the Pending Litigation,
except to the extent required by court order or other Applicable Law. In
consideration of the benefits of entering into the Settlement Documents, the
Parties, through their respective attorneys, shall, within two (2) Business Days
of the Effective Date, jointly seek that the Court enter the Dismissal. In the
event that the Court should refuse to enter the Dismissal, the Parties shall
work together in good faith to modify the Dismissal to meet the Court’s
requirements, provided that nothing contained herein shall be deemed to require
a Party to agree to a modification of the Dismissal or any other Settlement
Document that materially affects the economic value of the transactions
contemplated hereby. If despite such good faith efforts the Court refuses within
thirty (30) days of the Effective Date to enter the Dismissal, the Settlement
Documents shall be null and void ab initio.

 

13.                               The Parties shall submit the Settlement
Documents to the Federal Trade Commission Bureau of Competition (the
“Commission”) and the Assistant Attorney General in charge of the Antitrust
Division of the Department of Justice (the “DOJ”) as soon as practicable
following the Effective Date and in no event later than ten (10) Business Days
following the Effective Date. The Parties shall use all reasonable efforts to
coordinate the making of such filings, and shall respond promptly to any
requests for additional information made by either of such agencies. Each Party
reserves the right to communicate with the Commission or the DOJ regarding such
filings as it believes appropriate. Each Party shall keep the other reasonably
informed of such communications and shall not disclose the Confidential
Information of the other without such other Party’s consent (not to be
unreasonably withheld). To the extent that any legal or regulatory issues or
barriers arise with respect to the Settlement Documents, or any subpart thereof,
the Parties shall work together in good faith and use reasonable efforts to
modify the Settlement Documents to overcome any such legal or regulatory issues
(including, for example, objections by the Commission, the DOJ or any applicable
court) in a mutually acceptable fashion, but in no event shall either Party be
required to agree to any modification of the Settlement Documents that
materially affects the economic value of the transactions contemplated hereby.
For purposes of this Settlement Agreement, “reasonable efforts” shall mean
reasonable efforts and commitment of resources consistent with such Party’s
similarly situated products or projects in order to achieve a stated goal as
expeditiously as practical.

 

5

--------------------------------------------------------------------------------


 

14.                               This Settlement Agreement shall terminate upon
the expiration of the Litigated Patents and any statutory or regulatory
extensions, provided that Section 9 of this Settlement Agreement shall survive
any such termination.

 

15.                               The Settlement Documents are governed under
the provisions of the following Sections of the License Agreement: 5
(Confidentiality); 11.1 and 11.2 (Notice); 11.3 (Assignment); 11.4 (Amendment);
11.5 (Public Announcement); 11.6 (Merger and Integration); 11.7 (Governing Law);
11.8 (Agreement Costs); 11.9 (Counterparts); 11.10 (Severability); 11.11
(Relationship of the Parties); 11.12 (Construction); 11.13 (Dispute Resolution);
11.14 (Cumulative Rights); 11.15 (No Third Party Benefit); 11.16 (Further
Assurance); and 11.17 (Waiver).

 

[Signature Page Follows]

 

6

--------------------------------------------------------------------------------


 

[Signature Page to

Settlement Agreement Regarding Extended Release Topiramate Oral Capsule Product]

 

IN WITNESS WHEREOF, the Parties hereto have each caused this Settlement
Agreement to be executed by their authorized representatives as of the Effective
Date.

 

 

SUPERNUS PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Jack Khattar

 

 

 

 

 

 

Name:

Jack Khattar

 

 

 

 

 

 

Title:

President & CEO

 

 

 

 

 

 

 

 

ZYDUS PHARMACEUTICAL (USA) INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

CADILA HEALTHCARE LIMITED

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

[Signature Page to

Settlement Agreement Regarding Extended Release Topiramate Oral Capsule Product]

 

IN WITNESS WHEREOF, the Parties hereto have each caused this Settlement
Agreement to be executed by their authorized representatives as of the Effective
Date.

 

 

SUPERNUS PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

ZYDUS PHARMACEUTICAL (USA) INC.

 

 

 

 

 

 

 

 

By:

/s/ Brij Khera

 

 

 

 

 

 

Name:

Brij Khera

 

 

 

 

 

 

Title:

Executive Vice President &

 

 

 

Chief Legal Officer

 

 

 

 

 

 

 

 

CADILA HEALTHCARE LIMITED

 

 

 

 

 

 

 

 

By:

/s/ Pankaj Patel

 

 

 

 

 

 

Name:

Pankaj Patel

 

 

 

 

 

 

Title:

Chairman & Managing Director

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LICENSE AGREEMENT

 

BY AND BETWEEN

 

SUPERNUS PHARMACEUTICALS, INC.

 

AND

 

ZYDUS PHARMACEUTICAL (USA) INC.

 

CADILA HEALTHCARE LIMITED

 

 

DATED AS OF MARCH 6, 2017

 

--------------------------------------------------------------------------------


 

LICENSE AGREEMENT

 

THIS LICENSE AGREEMENT (this “License Agreement”) is entered into as of
March 6, 2017 (the “Effective Date”) by and between, Supernus
Pharmaceuticals, Inc., a corporation organized and existing under the laws of
Delaware, having offices located at 1550 East Gude Drive, Rockville, Maryland
20850, (“Supernus”), on the one hand, and Zydus Pharmaceutical (USA) Inc., a
corporation organized and existing under the laws of New Jersey having offices
located at 73 Route 31 N., Pennington, New Jersey 08534 (“Zydus USA”) and Cadila
Healthcare Limited, a corporation organized and existing under the laws of
India, having offices located at Zydus Tower, Satellite Cross Roads,
Ahmedabad-380015 Gujarat, India (“Cadila” and together with Zydus USA, “Zydus”),
on the other hand. Supernus and Zydus are collectively referred to herein as the
“Parties,” or each individually as a “Party.”

 

R E C I T A L S:

 

WHEREAS, Supernus and Zydus are parties to a certain Settlement Agreement of
even date herewith (the “Settlement Agreement”), pursuant to which Supernus and
Zydus are settling the Pending Litigation; and

 

WHEREAS, in accordance with the Settlement Agreement, Supernus and Zydus have
agreed to enter into this License Agreement as part of the Settlement Documents
(as defined in the Settlement Agreement, the “Settlement Documents”).

 

NOW THEREFORE, in consideration of the foregoing premises, the mutual covenants
and agreements described herein and in the Settlement Agreement, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1.                                      Definitions.

 

1.1                               “Accelerated License Date” means the earlier
of: (i) the date of a ** all the ** of the ** and ** a ** with respect to a **
to be **; (ii) the date of the ** of a ** following a ** all the ** of the **
and ** the ** to be **, ** or ** by such **; (iii) the date an ** may be ** by a
**, whether pursuant to a **, **, ** or other ** Supernus and a **; (iv) the
date of the ** of ** by Supernus or its Affiliates; (v) the date an ** may be **
by any **; or (vi) the date all the ** are ** from the ** for the Trokendi XR
Product.

 

1.2                               “Affiliate” means, with respect to a Party, a
Person that controls, is controlled by or is under common control with such
Party. For the purposes of this definition, the word “control” (including, with
correlative meaning, the terms “controlled by” or “under common control with”)
means the actual power, either directly or indirectly through one or more
intermediaries, to direct the management and policies of such Person, whether by
the ownership of fifty percent (50%) or more of the voting interest of such
Person (it being understood that the direct or indirect ownership of a lesser
percentage of such interest shall not necessarily preclude the existence of
control), or by contract or otherwise.

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

2

--------------------------------------------------------------------------------


 

1.3                               “AG Product” means a product that is not
Labeled with the Trokendi XR® trademark containing the Compound as its sole
active ingredient that is Marketed or supplied under the Supernus NDA, described
therein now or hereafter.

 

1.4                               “ANDA” means an Abbreviated New Drug
Application to the FDA for approval to Manufacture and Market a pharmaceutical
product in or into the Territory.

 

1.5                               “Anticipated License Date” means January 1,
2023.

 

1.6                               “Applicable Law” means the applicable Laws,
rules, regulations, guidelines and requirements of any Governmental Authority
related to the performance of either Party’s obligations under the Settlement
Documents.

 

1.7                               “At-Risk Launch” means the First Commercial
Sale of a Generic Equivalent Product, other than an Authorized Generic ANDA
Product, by a Third Party, other than a Third Party acting pursuant to an
agreement or understanding or otherwise in privity with Zydus or its Affiliates,
preceding a Final Court Decision holding all the claims of the Litigated Patents
asserted and finally adjudicated against the Third Party to be invalid,
unenforceable or not infringed by such Generic Equivalent Product.

 

1.8                               “At-Risk Launch Date” means the date of the
First Commercial Sale for an At-Risk Launch.

 

1.9                               “At-Risk License Date” means (i) if ** a **,
the ** of (x) ** the **, (y) if the ** was ** in an **, the date the ** the **,
and (z) if the ** was ** in a ** and the ** the ** the ** of (a) ** after the
date the ** the **, and (b) if ** a ** in an **, the date the ** the **; and
(ii) if ** does not ** with the ** a **, ** the **; provided, in each case, that
the ** which is the subject of the ** continues to be ** in the ** on such date.

 

1.10                        “At-Risk Period” shall have the meaning assigned to
such term in the Section 4.3.5.

 

1.11                        “Authorized Generic ANDA Product” means a **
authorized, whether pursuant to a ** or **, for Marketing pursuant to an
agreement between Supernus and a Third Party. For the avoidance of doubt, if
Supernus enters into an agreement with a Third Party that ** the ** of a ** in
the Territory, and such agreement includes a **, **, **, ** or the like with
respect to ** of such **, such ** shall not be considered an ** by virtue of
such ** or the like, provided such ** is no longer being Marketed in the
Territory.

 

1.12                        “Business Day” means any day other than a Saturday,
Sunday or a day on which banks in New York, New York are authorized or required
by Law to close.

 

1.13                        “Claim” means any Third Party claim, lawsuit,
investigation, proceeding, regulatory action or other cause of action.

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

3

--------------------------------------------------------------------------------


 

1.14                        “Commercially Reasonable Efforts” means efforts and
diligence in accordance with Zydus’s reasonable and sound business, legal,
medical and scientific judgment and in accordance with the efforts and resources
Zydus would use in other aspects of its business that have similar commercial
value and market potential, taking into account the competitiveness of the
marketplace, the business life-cycle, the proprietary position of Zydus and the
profitability of the pertinent product.

 

1.15                        “Compound” means topiramate.

 

1.16                        “Confidential Information” means, subject to
Section 5.1, any scientific, technical, formulation, process, Manufacturing,
clinical, non-clinical, regulatory, Marketing, financial or commercial
information or data relating to the business, projects, employees or products of
either Party and provided by one Party to the other by written, oral, electronic
or other means in connection with the Settlement Documents.

 

1.17                        “Covenant Not to Sue” shall have the meaning
assigned to such term in Section 3.5.

 

1.18                        “Effective Date” shall have the meaning assigned to
such term in the preamble to this License Agreement.

 

1.19                        “FDA” means the United States Food and Drug
Administration or any successor agency thereof.

 

1.20                        “Final Court Decision” means a final decision of any
Federal court from which no appeal has been taken or can be taken within the
time permitted therefor (other than a petition to the United States Supreme
Court for a writ of certiorari).

 

1.21                        “First Commercial Sale” means the Shipment by a
Third Party of commercial quantities of product for immediate commercial sale in
the Territory to retail chains, pharmaceutical wholesalers, health care
providers, or managed care providers in the Territory. In the event that Zydus
provides written notice to Supernus advising that Zydus has determined that a
Third Party has completed the First Commercial Sale of a Generic Equivalent
Product and the date of such First Commercial Sale (a “Safe Harbor Notice”), and
Supernus confirms such determination or fails to deliver written notice to Zydus
reasonably and in good faith objecting to such determination (and setting forth
independent and reliable information gained from reliable sources in the trade)
within ** after receipt of such Safe Harbor Notice from Zydus, then a First
Commercial Sale shall be conclusively deemed to have occurred on such date. In
the event that Supernus delivers timely written notice to Zydus reasonably and
in good faith objecting to the determination (and setting forth independent and
reliable information gained from reliable sources in the trade) set forth in the
Safe Harbor Notice, Supernus shall be deemed to have reserved its right to
dispute the occurrence of the First Commercial Sale.

 

1.22                        “**” shall have the meaning assigned to such term in
**.

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

4

--------------------------------------------------------------------------------


 

1.23                        “Force Majeure” means any circumstances reasonably
beyond a Party’s control, including, acts of God, civil disorders or commotions,
acts of aggression, terrorism, fire, explosions, floods, drought, war, sabotage,
embargo, utility failures, supplier failures, material shortages, labor
disturbances, a national health emergency, or appropriations of property.

 

1.24                        “GAAP” means generally accepted accounting
principles in effect in the United States from time to time, consistently
applied.

 

1.25                        “Generic Equivalent Product” means an extended
release oral capsule product containing the Compound as its sole active
ingredient which is submitted to the FDA for Regulatory Approval pursuant to an
ANDA or 505(b)(2) application as a Therapeutic Equivalent to the Trokendi XR
Product. For clarity, Generic Equivalent Product shall not include AG Product.

 

1.26                        “Governmental Authority” means any court, tribunal,
arbitrator, agency, legislative body, commission, official or other
instrumentality of: (i) any government of any country; or (ii) a federal, state,
province, county, city or other political subdivision thereof.

 

1.27                        “Label” means any Package labeling designed for use
with a product, including the package insert for such product that is approved
by the FDA, and “Labeled” or “Labeling” shall have the correlated meaning.

 

1.28                        “Launch” means the first Shipment of a Generic
Equivalent Product to a Third Party.

 

1.29                        “Law” or “Laws” means all laws, statutes, rules,
codes, regulations, orders, judgments and ordinances of any Governmental
Authority.

 

1.30                        “License and Authorization” shall have the meaning
assigned to such term in Section 2.2.

 

1.31                        “Licensed Patents” means: (i) the Litigated Patents
and any patent that issues as a result of a continuation, continuation-in-part,
divisional, reexamination or reissue thereof; and (ii) any other present or
future U.S., international, or foreign patent owned or controlled by Supernus or
any of its Affiliates which claims cover the Manufacturing, Marketing, Shipping,
using, or importing of the Zydus Product.

 

1.32                        “Litigated Patents” shall have the meaning assigned
to such term in the Settlement Agreement.

 

1.33                        “Losses” means any liabilities, damages, costs or
expenses, including reasonable attorneys’ fees and expert fees, incurred by any
Party that arises from any claim, lawsuit or other action by a Third Party.

 

1.34                        “Manufacture” means all activities related to the
manufacturing, development and use of a pharmaceutical product, or any
ingredient thereof, including, manufacturing Compound or supplies for
development, manufacturing a product for commercial sale, packaging, in-process
and finished product testing, release of product or any component or

 

5

--------------------------------------------------------------------------------


 

ingredient thereof, quality assurance activities related to manufacturing and
release of product, ongoing stability tests and regulatory activities related to
any of the foregoing, and “Manufactured” or “Manufacturing” shall have the
correlated meaning.

 

1.35                        “Market” means to distribute, promote, advertise,
market, offer for sale or sell, to a Third Party, and “Marketing” or “Marketed”
shall have the correlated meaning.

 

1.36                        “Net Sales” shall equal the ** for sales of the
Zydus Product to Third Parties in the Territory ** all **, all as determined in
accordance with ** for other pharmaceutical products and consistent with the
customary practices in the generic pharmaceutical industry in the Territory, **,
and which, as applicable, are actually **, **, ** or specifically **, including:

 

1.36.1              **, **, **, **, ** or other **;

 

1.36.2              ** and **, ** and any other ** or ** and **, ** and **
(including **), all to the extent ** to the ** and ** and ** in accordance with
applicable Law (but ** the ** from such **);

 

1.36.3              **, ** and **, ** and **;

 

1.36.4              **, including ** (including those on ** following price
changes) and ** for ** or **;

 

1.36.5              **, **, **, any other ** (including **, ** and **) actually
** or ** to any Person, including **, ** and to **, including their **, or to
**, in each case that are not Affiliates of Zydus, and that are directly
attributable to the sale of the Zydus Product;

 

1.36.6              ** and similar payments made with respect to ** for by ** or
**, ** or similar ** in the Territory (including ** and ** program **, ** and **
for ** required by the ** and **); and

 

1.36.7              **, and like ** that are customary in the industry that are
** from **, and other ** to **.

 

For the sake of clarity, all such deductions represent reductions to the ** for
sales of the Zydus Product by Zydus or its Affiliates to Third Parties in the
Territory in accordance with GAAP.

 

1.37                        “NDA” means a New Drug Application (or equivalent
regulatory mechanism) filed with the FDA pursuant to and under 21 U.S.C. §
355(b) (as amended, supplemented or replaced), together with the FDA’s
implementing rules and regulations.

 

1.38                        “Orange Book” means the “Approved Drug Products with
Therapeutic Equivalence Evaluations” published by FDA.

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

6

--------------------------------------------------------------------------------


 

1.39                        “Package” means all primary containers, including
bottles, cartons, shipping cases or any other like matter used in packaging or
accompanying a product, and “Packaged” or “Packaging” shall have the correlated
meaning.

 

1.40                        “Party” or “Parties” shall have the meaning assigned
to such term in the preamble to this License Agreement.

 

1.41                        “Pending Litigation” shall have the meaning assigned
to such term in the Settlement Agreement.

 

1.42                        “Person” means any individual, partnership,
association, corporation, limited liability company, trust, or other legal
person or entity.

 

1.43                        “Regulatory Approval” means final Marketing approval
by the FDA for the Marketing of a pharmaceutical product in the Territory.

 

1.44                        “Settlement Agreement” shall have the meaning
assigned to such term in the Recitals.

 

1.45                        “Shipped” means, with respect to a product, when a
Person has delivered shipments of such product to a common carrier in the
Territory for shipment to other Persons for resale; in each instance,
“Shipment,” “Ship” or “Shipping” shall have the correlated meaning.

 

1.46                        “Supernus” shall have the meaning assigned to such
term in the preamble to this License Agreement.

 

1.47                        “Supernus NDA” means NDA No. 201635, as amended, or
supplemented.

 

1.48                        “Supernus Party” shall have the meaning assigned to
such term in Section 7.2.

 

1.49                        “Supernus’ External Auditor” shall have the meaning
assigned to such term in Section 4.8.

 

1.50                        “Term” shall have the meaning assigned to such term
in Section 10.1.

 

1.51                        “Territory” means the United States of America, and
its territories, commonwealths, districts and possessions, including the
Commonwealth of Puerto Rico.

 

1.52                        “Therapeutic Equivalent” shall have the meaning
given to it by the FDA in the current edition of the Orange Book as may be
amended from time to time during the Term.

 

1.53                        “Third Party” or “Third Parties” means any Person or
entity other than a Party or its Affiliates.

 

1.54                        “Third Party Agreement” shall have the meaning
assigned to such term in Section 3.8.

 

7

--------------------------------------------------------------------------------


 

1.55                        “Trokendi XR Product” means the extended release
oral capsule product containing the Compound as its sole active ingredient which
is approved for Marketing pursuant to the Supernus NDA and is Marketed in the
Territory under the Trokendi XR® trademark (or a successor trademark adopted for
such product).

 

1.56                        “TRO/PI” means a motion for temporary restraining
order and/or preliminary injunction, or other court filing, in each case seeking
cessation or prevention of an At-Risk Launch.

 

1.57                        “Zydus” shall have the meaning assigned to such term
in the preamble to this License Agreement.

 

1.58                        “Zydus ANDA” shall mean ANDA No. 207382 (together
with any amendments, supplements, or other changes thereto) seeking approval to
engage in the Manufacture, use and sale of an extended release oral capsule
product containing the Compound as its sole active ingredient.

 

1.59                        “Zydus Launch” means a Launch by Zydus of a Zydus
Product.

 

1.60                        “Zydus License Date” means the ** of:

 

1.60.1              the **;

 

1.60.2              an **; or

 

1.60.3              an **.

 

1.61                        “Zydus Party” shall have the meaning assigned to
such term in Section 7.1.

 

1.62                        “Zydus Product” means an extended release oral
capsule product containing the Compound as its sole active ingredient, which is
the subject of the Zydus ANDA, including all formulations and strengths thereof,
described therein now or hereafter.

 

2.                                      License and Authorization

 

2.1                               Subject to the terms, conditions and
limitations hereof, including the conditions set forth in Section 3, Supernus
hereby grants to Zydus a non-exclusive license, under the Licensed Patents to:
(i) Manufacture, have Manufactured, import, use and Market the Zydus Product in,
into or for the Territory, on and after the applicable Zydus License Date; and
(ii) Manufacture, and have Manufactured, import and conduct regulatory
activities regarding the Zydus Product in, into or for the Territory prior to
the Zydus License Date (but not to Market or Ship the Zydus Product prior to the
Zydus License Date) in sufficient quantities to permit Zydus to Market and Ship
the Zydus Product in, into or for the Territory beginning ** prior to the Zydus
License Date, (iii) beginning ** prior to a date in good faith anticipated by
Zydus to be the date

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

8

--------------------------------------------------------------------------------


 

that a Final Court Decision will be entered finding all the claims of the
Litigated Patents asserted and finally adjudicated against a Third Party with
respect to a Generic Equivalent Product to be invalid, unenforceable or not
infringed by such Generic Equivalent Product (a “Potential Final Court
Decision”), Manufacture, and have Manufactured, import and conduct regulatory
activities regarding the Zydus Product in, into or for the Territory prior to
the Zydus License Date (but not to Market or Ship the Zydus Product prior to the
Zydus License Date) in sufficient quantities to permit Zydus to Market and Ship
the Zydus Product in, into or for the Territory on and after the Zydus License
Date; provided that all Zydus Product remain at Zydus’ or its distributor’s
warehouse until a Zydus License Date; and further provided, that Zydus shall
re-export (or, at Zydus’ option, destroy) any Zydus Product which remains in the
Territory at such time that Zydus in good faith determines that no such Final
Court Decision will be issued with respect to a Third Party’s Generic Equivalent
Product and no Accelerated License Date will result from such Potential Final
Court Decision. To the extent Supernus owns or controls any regulatory
exclusivities granted by the FDA that may prevent or hinder Regulatory Approval
or Marketing of the Zydus Product, Supernus hereby waives, effective as of the
date that Zydus is licensed to conduct the applicable activity hereunder, such
exclusivities. Supernus shall, if requested by Zydus, send the FDA a written
confirmation of Supernus’ grant of the foregoing license under the Licensed
Patents and Supernus’ agreement to waive, effective as of the date that Zydus is
licensed to conduct the applicable activity hereunder, such regulatory
exclusivities with respect to the Zydus Product or the Zydus ANDA.

 

2.2                               The license and authorization granted in
Section 2.1 and Section 3.1 of this License Agreement are referred to herein as
the “License and Authorization.” Except to the extent permitted pursuant to
Section 11.3, and without derogating from Zydus’s “have Manufactured” rights set
forth in Section 2.1, Zydus and its Affiliates shall not have the right to
sublicense, assign or transfer any of its rights under the License and
Authorization.

 

2.3                               In the event the ** becomes effective due to
an ** and there are thereafter no longer any ** the ** in the ** (other than **
or ** subject to substantially the same provisions as set forth in this
Section), ** from **, ** to ** under the ** shall immediately terminate, and **
and its ** shall ** (no ** than the ** of the ** following Zydus’ receipt of
such notice) the ** and ** of ** until such subsequent ** as another event
constituting a ** shall have occurred.

 

2.4                               Except as set forth in the License and
Authorization or expressly set forth in this License Agreement or other
Settlement Documents, there are no authorizations, licenses or rights granted by
either Party under this License Agreement, by implication, estoppel or
otherwise, including any right granted to Zydus or its Affiliates to Market or
Manufacture any Generic Equivalent Product except under the Zydus ANDA. All
rights not expressly granted by Supernus herein are hereby retained by Supernus.
In addition, except as expressly set forth in this License Agreement or other
Settlement Documents, Supernus explicitly retains the right itself or through an
Affiliate to Market an AG Product, and Supernus is free to grant a license under
the Licensed Patents or supply AG Product to any Third Party.

 

2.5                               ** shall ** to ** (i.e., ** shall be **) as **
to the **.

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

9

--------------------------------------------------------------------------------


 

3.                                      Covenants

 

3.1                               Except as expressly provided in Section 2.1,
Zydus and its Affiliates hereby agree not to manufacture, have manufactured,
import, sell, offer to sell or use Zydus Product in the Territory prior to the
applicable Zydus License Date. Notwithstanding the foregoing and in addition to
Section 2.1, Supernus hereby grants Zydus a limited license, commencing ** days
prior to the Zydus License Date, to communicate to potential purchasers that
Zydus will be selling the Zydus Product in the Territory on or after the Zydus
License Date (including, for example, notification to customers regarding the
Zydus Product, and engaging customers in non-binding pricing/contracting
activities), and shipping or delivering or distributing the Zydus Product to
Third Party distributors or Affiliated distributors, in each case solely for the
purpose of conducting preparations for a Zydus Launch in or into the Territory
on the Zydus License Date.

 

3.2                               Zydus shall not assist, coordinate with, or
otherwise help any Third Parties in prosecuting, defending, or settling their
litigations concerning their ANDA to Market any Generic Equivalent Product,
except as required by Law. Zydus and its Affiliates hereby agree not to:
(i) challenge the validity or enforceability of the Litigated Patents (including
but not limited to a petition for ex parte reexamination, Inter Partes Review
(IPR), and Post Grant Review (PGR)); (ii) aid, abet, assist, enable or
participate with any Third Party in a challenge to the validity or
enforceability of the Litigated Patents or the non-infringement of a Generic
Equivalent Product; (iii) Market or Manufacture a Generic Equivalent Product
other than the Zydus Product pursuant to the License and Authorization; or
(iv) aid, abet, enable or contract with any Third Party regarding the Marketing
or Manufacturing of any Generic Equivalent Product in or into the Territory
other than the Zydus Product. Notwithstanding the foregoing, nothing herein
shall prohibit Zydus from asserting any and all counterclaims or defenses of
invalidity, non-infringement or unenforceability in view of the Litigated
Patents in any proceeding the subject matter of which is not the Zydus Product
or a Generic Equivalent Product (and may file a petition for ex parte
reexamination, Inter Partes Review (IPR), and Post Grant Review (PGR) of a
Litigated Patent, if such Litigated Patent is asserted against Zydus or its
Affiliates in any proceeding the subject matter of which is not the Zydus
Product or a Generic Equivalent Product).

 

3.3                               In addition to any other right or remedy
Supernus may be entitled to, in the event that Zydus or its Affiliates breaches
Sections 3.1 or 3.2, Supernus may, at its sole discretion, immediately,
effective upon notice to Zydus, terminate all, or any of, the License Agreement
or the Settlement Agreement.

 

3.4                               Nothing set forth herein or in the other
Settlement Documents shall be deemed to give Supernus any control over any
Marketing exclusivity that may be granted to Zydus by the FDA in connection with
the Zydus ANDA or the Zydus Product. Nothing set forth herein or in the other
Settlement Documents shall be deemed to prevent or restrict Zydus from
Manufacturing or Marketing any Generic Equivalent Product which would not
infringe the Licensed Patents, and nothing herein shall prohibit Zydus from
entering into any agreement with

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

10

--------------------------------------------------------------------------------


 

a Third Party related to any Generic Equivalent Product that does not infringe
the Licensed Patents.

 

3.5                               Supernus hereby covenants not to sue Zydus or
its Affiliates or any of their respective shareholders, licensees, sublicensees,
customers, suppliers, importers, manufacturers, distributors, insurers, or any
heirs, administrators, executors, predecessors, successors, or assigns of the
foregoing, or cause or authorize any Person to do any of the foregoing, claiming
or otherwise asserting that the manufacture, use, sale, offer for sale, or
importation of the Zydus Product infringes the Licensed Patents (the “Covenant
Not to Sue”). Supernus will impose the foregoing Covenant Not to Sue on any
Third Party to which Supernus may assign, grant a right to enforce, or otherwise
transfer (by any means) any of the Licensed Patents subject to the foregoing
Covenant Not to Sue. The Covenant Not to Sue shall not apply in the event
Supernus has terminated this License Agreement. For any of the Licensed Patents
listed in the Orange Book for the Trokendi XR Product, the Covenant Not to Sue
will hereby be treated as a non-exclusive license, so that Zydus or its
Affiliates may file and maintain with the FDA “Paragraph IV Certifications”
under 21 U.S.C. § 355(j)(2)(A)(vii)(IV) (as amended or replaced) and 21 U.S.C. §
355(b)(2)(A)(iv) (as amended or replaced) with respect to the Zydus ANDA.

 

3.6                               Supernus and its affiliates shall not ** to **
with the FDA approval of the Zydus ANDA, or the ** of the ** as of the Zydus
License Date, including by: (i) **, **, ** as “**” or ** the ** prior to the **
after the ** of the ** in the **; (ii) ** or ** any ** with respect to the **
from the **; (iii) ** for the **; (iv) **, **, ** to **, or otherwise ** the **
of the ** (** due to a ** or ** issue based on **, **) prior to the ** of the **
in the **; (v) ** or otherwise ** any ** with the ** to ** any of the ** from
the ** (** due to a ** or ** issue based on **, **) prior to the ** after ** of
the ** in the **; or (vi) filing any ** with the ** relating to ** which ** the
** of the **, ** for purposes of ** or ** which are based on **, **.

 

3.7                               Zydus covenants that Zydus and its Affiliates
will not grant a written release of any right, or grant a written waiver of
conflict of interest, in each case which allows or permits any attorney
(including any of the attorneys or law firms of record in the Pending
Litigation) to assist, or cooperate with, any Third Party (including any current
or future litigant in a litigation against Supernus) with respect to a Generic
Equivalent Product. Notwithstanding the foregoing, in the ** of any ** of this
Section, such ** shall not give ** any ** to ** the ** or this ** and the ** and
** for any such ** shall be an ** by such **, provided such ** shall under no
circumstances **.

 

3.8                               Supernus represents and covenants to Zydus
that the Zydus License Date and the pre-marketing activities set forth in
Section 3.1, ** for ** (as set for in **), and royalties rates set forth in
Section 4.3 are and will be equivalent to or better than the terms granted by
Supernus to any Third Party with respect to any Generic Equivalent Product
(“Third Party Agreement”). If Supernus has entered or enters into a Third Party
Agreement providing such Third Party with more favorable license effective
dates, pre-marketing activities, ** for ** or royalty rates, then the applicable
terms in this License Agreement shall be automatically

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

11

--------------------------------------------------------------------------------


 

amended to provide such more favorable terms to Zydus. Supernus will notify
Zydus within ten (10) Business Days of entering into any such Third Party
Agreement.

 

3.9                               Should a Third Party be deemed to be a “**”
(as defined in **) with respect to the **, and such ** be deemed by ** to have
** its **, then Zydus will be the ** (** as to **) ** for the ** for the first
** after such ** or is otherwise entitled to sell its **, by **, **, or **. At
** option, upon written notice delivered to ** no later than ** after the ** by
the **, ** shall commence and continue to ** on a ** from the date of the ** of
its ** on a ** and upon ** agreed to by ** and **. The transfer pricing for **
supplied by ** to ** will be **. The ** for ** will be ** in favor of **. For
the avoidance of doubt, no ** shall be payable under ** of this License
Agreement on ** of ** by **. All other terms and conditions for ** of ** will be
set forth in an authorized ** agreement to be negotiated in good faith by the
Parties.

 

3.10                        Prior to the Zydus License Date, Supernus will
provide written notice to Zydus within ten (10) Business Days after each time
either (i) Supernus submits a document to FDA seeking a change in the Label for
the Trokendi XR Product, including any specific Labeling amendments or
supplements to the Supernus NDA or (ii) FDA communicates to Supernus a
suggestion or directive to make a change to the Label for the Trokendi XR
Product. In each case such notice shall include the text of the proposed or
directed Label change.

 

3.11                        Zydus shall use Commercially Reasonable Efforts to
obtain Regulatory Approval of the Zydus ANDA.

 

4.                                      Marketing of Zydus Product

 

4.1                               Zydus Pricing. Zydus will have sole discretion
in setting the price for the sale of the Zydus Product in the Territory.

 

4.2                               Scope of License Agreement. Except to the
extent permitted pursuant to Section 11.3, and without derogating from Zydus’s
“have Manufactured” rights set forth in Section 2.1 or the rights of Third
Parties after the first sale of any Zydus Product as permitted under this
Agreement, only Zydus and its Affiliates shall be permitted to Launch and Market
the Zydus Product under this License Agreement.

 

4.3                               Zydus Royalties. For any Zydus Product sold
during the period commencing upon the ** and continuing until the ** of the **
of the ** as of the Effective Date in the Pending Litigation (the “Royalty
Term”), Zydus will pay to Supernus a royalty as follows:

 

4.3.1                     ** of Net Sales on Zydus Product sold (as determined
by ** for other pharmaceutical products, **) during any period when the ** is **
or **;

 

4.3.2                     ** of Net Sales on Zydus Product sold (as determined
by ** for other pharmaceutical products, **) during any period when the Zydus
Product is ** with ** or **;

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

12

--------------------------------------------------------------------------------


 

4.3.3                     ** of Net Sales on Zydus Product sold (as determined
by ** for other pharmaceutical products, **) during any period when the Zydus
Product is ** with ** or **;

 

4.3.4                     ** of Net Sales on Zydus Product sold when there are
** or ** (it being acknowledged, for the avoidance of doubt that the license
granted hereunder shall be ** during any period in which this Section 4.3.4 is
applicable);

 

4.3.5                     Notwithstanding Sections 4.3.1 through 4.3.4, in the
event that Zydus sells any Zydus Product after an At-Risk Launch and prior to
the earlier of the Anticipated License Date or an Accelerated License Date (the
“At-Risk Period”) and ** subsequently ** a ** such ** (which ** is not
subsequently ** or otherwise ** or **), the royalty on Net Sales of the Zydus
Product during such At-Risk Period will be ** to ** of Net Sales on Zydus
Product sold (as determined by ** for other pharmaceutical products, **, unless
any such ** is subsequently **) and Zydus will pay to Supernus the ** the ** of
** actually ** by ** and ** of such Net Sales on Zydus Product; provided that
the total ** by ** for sales of the Zydus Product during such At-Risk Period
shall **, on a **, the ** by the ** initiating the At-Risk Launch. In the event
Supernus ** a ** (other than a **) ** an **, the determination of whether the **
in the ** under this Section 4.3.5 shall be applicable will be made upon the **
of a ** concerning such **.

 

4.4                               Royalty Payments. Payments due under this
Section 4 shall be made within ** from the end of each calendar quarter in which
Zydus Product is sold. All such payments shall include a report provided
consistent with the antitrust laws which details the calculation of gross sales,
Net Sales and the royalties payable hereunder.

 

4.5                               Annual True-Up. Within one hundred and eighty
(180) days after the end of each calendar year during the Royalty Term in which
fees are payable to Supernus pursuant to this Section 4, Zydus shall perform a
“true up” reconciliation (and shall provide Supernus with a written report of
such reconciliation) of the items comprising deductions from Net Sales other
than returns. The reconciliation shall be based on actual cash paid or credits
actually issued plus an estimate for any remaining liabilities incurred related
to Zydus Product but not yet paid. If the foregoing reconciliation report shows
either an underpayment or an overpayment between the Parties, the Party owing
payment to the other Party shall pay the amount of the difference to the other
Party within thirty (30) days of the date of delivery of such report.

 

4.6                               Final True-Up. Within twenty-five (25) months
of the end of the last calendar year during the Royalty Term in which fees are
payable to Supernus pursuant to this Section 4, Zydus shall perform a “true-up”
reconciliation (and shall provide Supernus with a written report of such
reconciliation) of the items comprising deductions from Net Sales for returns.
The reconciliation shall be based on actual cash paid or credits issued for
returns, through the twenty-four (24) month period following the termination of
the Royalty Term. If the foregoing reconciliation report shows either an
underpayment or an overpayment between the

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

13

--------------------------------------------------------------------------------


 

Parties, the Party owing payment to the other Party shall pay the amount of the
difference to the other Party within thirty (30) days of the date of delivery of
such report.

 

4.7                               Maintenance of Records. Zydus shall, and shall
ensure that its Affiliates shall, keep at either its normal place of business,
or at an off-site storage facility, detailed, accurate and up to date records
consisting of (i) records and books of account sufficient to confirm the
calculation of the gross sales, Net Sales and the royalties payable hereunder;
and (ii) any invoices or reports accompanying any payment to Supernus provided
to Supernus in connection with this License Agreement. Such records shall be
retained for a period of at least two (2) years after the end of each calendar
quarter to which such records relate.

 

4.8                               Inspection. On no less than ** notice from
Supernus, Zydus shall make all the records referred to in Section 4.7 of this
License Agreement available for inspection during normal business hours by an
internationally recognized independent accounting firm selected by Supernus and
reasonably acceptable to Zydus that is not paid in whole or in part by a
contingent fee arrangement (“Supernus’ External Auditor”) for the purpose of
general review or audit; provided that Supernus may not request such inspection
more than once in any calendar year. Upon reasonable belief of discrepancy or
dispute, Supernus’ External Auditor shall be entitled to take copies or extracts
from such records, and books of account (but only to the extent related to the
contractual obligations set out in this License Agreement) during any review or
audit, provided Supernus’ External Auditor signs a confidentiality agreement
with Zydus providing that such records, and books of account shall be treated as
Confidential Information which may not be disclosed to Supernus or any Third
Party. Supernus’ External Auditor shall only disclose to Supernus the results of
the Supernus’ External Auditor’s audit, which results shall be concurrently
disclosed to Zydus. Any underpayment of amounts due hereunder as reflected by
Supernus’ External Auditor’s results shall be promptly paid by Zydus to
Supernus.

 

4.9                               Inspection Costs. Supernus shall be solely
responsible for its and Supernus’ External Auditor’s costs in making any such
review and audit, unless Supernus’ External Auditor identifies a discrepancy in
the calculation of royalties paid to Supernus under this License Agreement in
any calendar year from those properly payable for that calendar year of ** or
greater, in which event Zydus shall be solely responsible for the cost of such
review and audit and shall pay Supernus any payment due. All information
disclosed by Zydus or its Affiliates pursuant to this Section 4 shall be deemed
Confidential Information.

 

4.10                        Payment Method. All payments to be made by Zydus to
Supernus under this License Agreement shall be in United States dollars in
immediately available funds and shall be made by wire transfer to an account
designated by Supernus, such account to be designated by Supernus at least **
prior to the date any such payment is due. Any payments to be made by Supernus
to Zydus under this License Agreement shall be in United States dollars in
immediately available funds and shall be made by wire transfer to an account
designated by Zydus for such purpose.

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

14

--------------------------------------------------------------------------------


 

4.11                        Late Payments. In addition to any other rights and
remedies, in the event payments required to be made under this License Agreement
are not made on or prior to the required payment date, or cured within **
thereafter, the amount of the late payment shall bear interest at the lesser of
** above the prime rate reported in The Wall Street Journal (Eastern Edition) on
the date such payment was due and the maximum permissible rate under the Law
commencing on the date such payment is due until such date as the payment is
made.

 

4.12                        Taxes. Supernus shall be responsible for and shall
pay all taxes payable on any income or any payments by Zydus to Supernus. Zydus
and Supernus shall bear sole responsibility for payment of compensation to their
respective personnel, employees or subcontractors and for all employment taxes
and withholding with respect to such compensation pursuant to Applicable Law.
Zydus shall have the right to withhold taxes in the event that the revenue
authorities in any country require the withholding of taxes on amounts paid
hereunder to Supernus. Zydus shall secure and promptly send to Supernus proof of
such taxes, duties or other levies withheld and paid by Zydus for the benefit of
Supernus. Each Party agrees to cooperate with the other Party in claiming
exemptions from such deductions or withholdings under any agreement or treaty
from time to time in effect.

 

5.                                      Confidentiality

 

5.1                               Confidentiality Obligation. The Parties shall
keep and maintain, and shall cause their respective Affiliates and their
respective employees, directors, officers, consultants and contractors to keep
and maintain, as confidential any Confidential Information supplied by the other
Party during the Term. The confidentiality and non-disclosure obligations
contained in the Settlement Documents shall not apply to, and definition of
Confidential Information shall not include, any information to the extent that
such information is:

 

5.1.1                     at the time of disclosure by one Party to the other,
in the public domain or otherwise publicly known;

 

5.1.2                     after disclosure by one Party to the other becomes
part of the public domain, other than by breach by a Party of any obligation of
confidentiality;

 

5.1.3                     information which the receiving Party can establish by
competent evidence was already in its possession at the time of receipt or was
independently developed by the receiving Party; or

 

5.1.4                     received from a Third Party who was lawfully entitled
to disclose such information free of an obligation of confidentiality.

 

5.2                               Exceptions. Notwithstanding Section 5.1, in
addition to any disclosure allowed under Section 11.5, the Party receiving
Confidential Information may disclose such Confidential Information to the
extent that such disclosure has been ordered by a court of law or directed by a
Governmental Authority, provided that, the disclosure is limited to the extent

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

15

--------------------------------------------------------------------------------


 

ordered or directed and wherever practicable, the Party that owns the
Confidential Information has been given sufficient written notice in advance to
enable it to seek protection or confidential treatment of such Confidential
Information.

 

5.3                               Expiration of Confidentiality. The
confidentiality obligation contained in this Section 5 shall survive the
termination or expiry of this License Agreement for so long as such Confidential
Information remains confidential.

 

5.4                               Disclosure. If a Party is subpoenaed or
otherwise requested by any Person, including any Governmental Authority, (i) to
give testimony or provide information which in any way relates to the Settlement
Documents, or (ii) to disclose through testimony or otherwise disclose
Confidential Information of the other Party which in any way relates to the
Zydus Product or practices associated with the Zydus Product, then in each case
such Party shall give the other Party prompt notice of such request, and unless
otherwise required by Law, shall make no disclosure until such other Party has
had a reasonable opportunity to contest the right of the requesting Person to
such disclosure. Notwithstanding the foregoing, either Party may state publicly
that the Pending Litigation has been settled on terms that are confidential.

 

5.5                               Enforcement. The Parties agree that equitable
relief, including injunctive relief and specific performance, is appropriate in
enforcing the confidentiality provisions of the Settlement Documents. In the
event of any such action, the prevailing Party will be entitled to recover, in
addition to any charges fixed by the court, its costs and expenses of suit,
including reasonable attorney’s fees. Such remedies shall not be deemed to be
the exclusive remedies for a breach of this provision, but shall be in addition
to all other remedies available at law or equity.

 

6.                                      Representations and Warranties of
Parties

 

6.1                               Supernus represents and warrants to Zydus that
Supernus possess the rights and authority to grant the License and Authorization
to Zydus.

 

6.2                               Each of Supernus and Zydus represents,
warrants, and covenants, to the other Party that:

 

6.2.1                     Organization and Authority. Such Party is a
corporation or other legal entity duly organized, validly existing and in good
standing under the Laws of the jurisdiction of its formation. Such Party has the
requisite power and authority to enter into the Settlement Documents. Such Party
has the requisite power and authority to execute and deliver the Settlement
Documents and to perform all of its obligations hereunder. The execution and
delivery of the Settlement Documents and the performance by such Party of its
obligations hereunder have been authorized by all requisite action on its part.
The Settlement Documents have been validly executed and delivered by such Party,
and, assuming that such documents have been duly authorized, executed and
delivered by the other Party, constitutes a valid and binding obligation of such
Party, enforceable against such Party in accordance with its terms.

 

6.2.2                     Consents and Approvals. Except as otherwise set forth
in this License Agreement or other Settlement Documents, no material filing
with, and

 

16

--------------------------------------------------------------------------------


 

no material permit, authorization, consent, or approval, of or from any
Governmental Authority is required to be obtained by or on behalf of such Party
with respect to the transactions contemplated by the Settlement Documents,
except for those filings, permits, authorizations, consents or approvals, the
failure of which to be made or obtained would not materially impair such Party’s
ability to consummate the transactions contemplated hereby or materially delay
the consummation of the transactions contemplated hereby.

 

6.2.3                     No Violations. Neither the execution nor the delivery
of the Settlement Documents by such Party, nor the performance by such Party of
its obligations hereunder, will (i) violate the certificate of incorporation,
certificate of formation, by-laws or other organizational document of such
Party; (ii) conflict in any material respect with or result in a material
violation or breach of, or constitute a material default under, any material
contract, agreement or instrument to which such Party is a party; or
(iii) violate or conflict in any material respect with any material Law
applicable to such Party.

 

7.                                      Indemnities; Product Liability;
Insurance

 

7.1                               Indemnity by Supernus. Supernus shall defend,
indemnify and hold harmless each of Zydus and its Affiliates and its and their
directors, officers, employees and contractors (each a “Zydus Party”) from and
against any and all Losses, arising from or in connection with:

 

7.1.1                     any Claim resulting from any negligent acts or acts of
willful misconduct of any Supernus Party in connection with the performance of
its obligations under this License Agreement; or

 

7.1.2                     the breach by Supernus of any of its representations
or warranties contained in this License Agreement,

 

except, in each case, to the extent such Losses are caused by the negligence,
breach of the terms of this License Agreement, or willful misconduct of a Zydus
Party.

 

7.2                               Indemnity by Zydus. Zydus shall defend,
indemnify and hold harmless each of Supernus and its Affiliates and its and
their directors, officers, employees and contractors (each, a “Supernus Party”)
from and against any and all Losses arising from or in connection with:

 

7.2.1                     any Claim resulting from any negligent acts or acts of
willful misconduct of any Zydus Party in connection with the performance of its
obligations under this License Agreement;

 

7.2.2                     any Claim based on or arising out of the use,
Manufacturing, Labeling, Packaging or Marketing of Zydus Product, including, any
investigation by a Governmental Authority or any claim for personal injury or
property damage

 

17

--------------------------------------------------------------------------------


 

asserted by any user of Zydus Product (but ** any ** based on or arising out of
any portion of the ** of the ** that, pursuant to **, is required to be the same
as the ** for the **); or

 

7.2.3                     the breach by Zydus of any of its representations or
warranties contained in this License Agreement,

 

except, in each case, to the extent that such Losses are caused by the
negligence, breach of the terms of this License Agreement, or willful misconduct
of a Supernus Party.

 

7.3                               Control of Proceedings. A Party seeking
indemnification hereunder shall provide prompt written notice thereof to the
other Party (and, in any event, within thirty (30) days) of the assertion of any
Claim against such indemnified Party as to which indemnity is to be requested
hereunder. The indemnifying Party shall have the sole control over the defense
of any Claim, provided that, the indemnifying Party shall obtain the written
consent of the indemnified Party prior to settling or otherwise disposing of
such Claim if as a result of the settlement or Claim disposal the indemnified
Party’s interests are in any way adversely affected.

 

7.4                               No Admissions. The indemnified Party shall not
make any payment or incur any expenses in connection with any liability for
which such Party is seeking indemnification, or make any admissions or do
anything that may compromise or prejudice the defense of any Claim without the
prior written consent of the indemnifying Party.

 

7.5                               Claim Information. Each Party shall promptly:

 

7.5.1                     inform the other by written notice of any actual or
threatened Claim to which Sections 7.1 or 7.2 apply;

 

7.5.2                     provide to the other Party copies of all papers and
official documents received in respect of any such Claim; and

 

7.5.3                     cooperate as reasonably requested by the other Party
in the defense of any such Claim, provided any actual out of pocket costs
incurred in connection with such cooperation shall be at the expense of the
indemnifying Party.

 

7.6                               Limitation of Liability. Except as may be
included in a Claim under Section 7.1, 7.2 or 7.8, or a breach by any Party of
Section 3, Section 5 or Section 11.5, in no event shall any Party or its
Affiliates be liable for special, punitive, indirect, incidental or
consequential loss or damage based on contract, tort or any other legal theory
arising out of this License Agreement.

 

7.7                               Product Liability Insurance. Each Party shall
maintain, at its own cost, general commercial liability insurance (including
comprehensive product liability) in such amount as such Party customarily
maintains with respect to its other products and which is reasonable and
customary in the U.S. pharmaceutical industry for companies of comparable size

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

18

--------------------------------------------------------------------------------


 

and activities, but in any event not less than $** per occurrence and $** in the
aggregate. In the event the insurance policy obtained by a Party is a “claims
made” policy (as opposed to an “occurrence” policy), such Party shall obtain
comparable insurance for not less than ** following the expiry or termination of
this License Agreement (or, in Zydus’ case, the cessation of sales of the Zydus
Product hereunder). Notwithstanding anything to the contrary contained herein,
either Party may fulfill all of its obligations hereunder through the purchase
of commercial insurance, self-insurance or through a combination of both.

 

7.8                               Irreparable Harm. Zydus and its Affiliates
acknowledge that in the event of a Zydus Launch or continued Marketing or
Shipping by Zydus or its Affiliates of Zydus Product or any other Generic
Equivalent Product in the Territory other than as permitted under this License
Agreement, the damages to Supernus and its business (including, but not limited
to, lost sales of the Trokendi XR Product) would be difficult to calculate and
the adequacy of monetary damages calculated at Law would be uncertain.
Accordingly, Zydus and its Affiliates agree that in any action by Supernus
seeking injunctive or other equitable relief in connection with any such Zydus
Launch or continued Marketing or Shipping, other than as permitted under this
License Agreement, Zydus and its Affiliates shall not assert or plead the
availability of an adequate remedy at Law as a defense to the obtaining of any
such remedy. Zydus and its Affiliates hereby waive any equitable defense to such
injunction including, laches, unclean hands, acquiescence or any estoppel
arguments. The foregoing shall not be in lieu of any other remedy to which
Supernus may be entitled hereunder in equity or at law as a result of such a
breach.

 

7.9                               Limitation on Representations, Warranties and
Indemnification. NEITHER PARTY SHALL BE DEEMED TO MAKE ANY REPRESENTATIONS OR
WARRANTIES, WHETHER EXPRESS OR IMPLIED, EXCEPT AS SPECIFICALLY SET FORTH HEREIN.
ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, ARE HEREBY DISCLAIMED BY
EACH PARTY.

 

8.                                      Force Majeure

 

8.1                               Force Majeure. Neither Party shall be entitled
to terminate this License Agreement or shall be liable to the other under this
License Agreement for loss or damages attributable to any Force Majeure,
provided the Party affected shall give prompt notice thereof to the other Party.
Subject to Section 8.2, the Party giving such notice shall be excused from such
of its obligations hereunder for so long as it continues to be affected by Force
Majeure.

 

8.2                               Continued Force Majeure. If any Force Majeure
continues unabated for a period of at least ninety (90) days, the Parties shall
meet to discuss in good faith what actions to take or what modifications should
be made to this License Agreement as a consequence of such Force Majeure in
order to alleviate its consequences on the affected Party.

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

19

--------------------------------------------------------------------------------


 

9.                                      Trademarks and Trade Names

 

9.1                               This License Agreement conveys no rights to
either Party to use any trademark or trade dress of the other Party, and conveys
no rights to any other intellectual property of either Party other than pursuant
to the License and Authorization.

 

10.                               Term and Termination

 

10.1                        Term. Unless sooner terminated in accordance with
the terms hereof, the term of this License Agreement shall extend from the
Effective Date until the expiration of the Licensed Patents (the “Term”).

 

10.2                        Termination. In addition to Supernus’ right to
immediately terminate this License Agreement as set forth in Section 3, either
Party shall be entitled to terminate this License Agreement by written notice to
the other if:

 

10.2.1              the other Party commits a material breach of this License
Agreement, and fails to remedy it within sixty (60) days of receipt of notice
from the first Party of such breach and of its intention to exercise its rights
under this Section 10.2; or

 

10.2.2              an order is made or a resolution is passed for the winding
up of the other Party (other than voluntarily for the purposes of solvent
amalgamation or reconstruction) or an order is made for the appointment of an
administrator to manage the other Party’s affairs, business and property or if a
receiver (which expression shall include an administrative receiver) is
appointed over any of the other Party’s assets or undertaking or if
circumstances arise which entitle the court or a creditor to appoint a receiver
or manager or which entitle the court to make a winding-up order or if a
voluntary arrangement is proposed in respect of the other Party or if the other
Party takes or suffers any similar or analogous action in consequence of debt,
and such order, appointment or similar action is not removed within ninety (90)
days.

 

10.3                        Effect of Termination. In the event of expiry or
termination of this License Agreement for any reason, each Party shall promptly
return all Confidential Information of the other Party provided during the Term
or destroy and certify the destruction of such Confidential Information.

 

10.4                        Liability on Termination. The termination or expiry
of this License Agreement shall not release either of the Parties from any
liability which at the time of termination or expiry has already accrued to the
other Party, nor affect in any way the survival of any other right, duty or
obligation of the Parties which is expressly stated elsewhere in this License
Agreement to survive such termination or expiry.

 

10.5                        Surviving Sections. The provisions of Sections 1,
4.4-4.12, 5, 6, 7, 9, 10.3-10.5, 11 shall continue in force in accordance with
their respective terms notwithstanding expiry or termination of this License
Agreement for any reason.

 

20

--------------------------------------------------------------------------------


 

11.                               Miscellaneous

 

11.1                        Notice.

 

11.1.1              Any notice or other document given under the Settlement
Documents shall be in writing in the English language and shall be given by hand
or sent by prepaid overnight mail, or by confirmed fax transmission to the
address of the receiving Party as set out in Section 11.2 below unless a
different address or fax number has been notified to the other in writing for
this purpose.

 

11.1.2              Each such notice or document shall: (i) if sent by hand, be
deemed to have been given when delivered at the relevant address; (ii) if sent
by prepaid overnight mail, be deemed to have been given one (1) Business Day
after posting; or (iii) if sent by confirmed fax transmission be deemed to have
been given when transmitted, provided that, a confirmatory copy of such fax or
other electronic method of transmission shall have been sent by prepaid
overnight mail within one (1) Business Day of such transmission.

 

11.2                        Address for Notice. The address for services of
notices and other documents on the Parties shall be:

 

To Supernus

 

Supernus Pharmaceuticals, Inc.

1550 East Gude Drive

Rockville, MD 20850

Attn: President

Fax: **

 

with a copy to:

 

Edgar H. Haug

HAUG PARTNERS LLP

745 Fifth Avenue

New York, NY 10151

Fax: (212) 588-0500

 

To Zydus

 

Zydus Pharmaceutical (USA) Inc.

73 Route 31 N.

Pennington, NJ 08534

Attn: Chief Executive Officer

Fax: **

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

21

--------------------------------------------------------------------------------


 

with a copy to:

 

Zydus Pharmaceutical (USA) Inc.

73 Route 31 N.

Pennington, NJ 08534

Attn: Executive Vice President and Chief Legal Officer

Fax: **

 

and a copy to:

 

Michael Gaertner

LOCKE LORD LLP

111 South Wacker Drive

Chicago, IL 60606

Fax: 312-443-0336

 

11.3                        Assignment.

 

11.3.1              Subject to Section 11.3.2, neither Party shall assign or
transfer any of its rights or obligations under the Settlement Documents without
the prior written consent of the other Party, not to be unreasonably withheld or
delayed.

 

11.3.2              Each Party shall be entitled, without prior written consent
of the other Party, to assign all, but not less than all, of its rights under
the Settlement Documents to an Affiliate or transfer such rights to a successor
entity by way of merger or acquisition of substantially all of the assets of
such Party (whether by consolidation, sale of assets, or otherwise); provided
the Affiliate or other successor entity expressly assumes in writing those
rights, duties and obligations under the Settlement Documents and the Affiliate
or other successor is a financially capable business entity. The assignment of
the Settlement Documents by a Party and its Affiliates shall not in any way
affect such Party’s or its Affiliates’ duties, obligations and admissions in the
Settlement Documents.

 

11.3.3              Subject to the foregoing, the Settlement Documents shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns. Any assignment or transfer in contravention of
the terms of the Settlement Documents shall be null and void.

 

11.4                        Amendment. The Settlement Documents may not be
varied, changed, amended, supplemented, waived, discharged or terminated,
including by course of conduct or trade usage, except by an instrument in
writing signed by the Party against which enforcement of such variation, change,
amendment, supplement, waiver, discharge or termination is sought.

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

22

--------------------------------------------------------------------------------


 

11.5                        Public Announcements. The Parties shall maintain in
confidence the terms of the Settlement Documents and the negotiations of the
Parties pertaining thereto. Without limiting the generality of the foregoing,
neither Party nor its counsel shall provide discovery (including without
limitation documents, oral testimony or statements whether by deposition or
otherwise, the work of outside experts or consultants, or work product embodying
any of the above) to any Third Party in any judicial or arbitral proceeding
pertaining to the Settlement Documents in the Territory. Notwithstanding these
obligations, (i) either Party may, without the consent of the other Party, issue
a press release which states publicly that the Pending Litigation has been
settled, that Zydus may launch the Zydus Product on January 1, 2023 (or earlier
under certain circumstances) and that the remaining terms are confidential (and
such additional information as may be permitted pursuant to clause (vii) below),
provided that such other Party shall be given the opportunity to review and
comment on the proposed disclosure reasonably in advance of the disclosure;
(ii) either Party may reference or repeat information previously disclosed in a
press release or other public disclosure made in accordance with this
Section 11.5; (iii) either Party may disclose such terms in discovery as
otherwise required by court order, provided that the other Party shall be given
the opportunity to (a) review and comment on the proposed disclosure reasonably
in advance of the disclosure, and (b) quash such order and to obtain a
protective order requiring that the information and documents that are the
subject of such order be held in confidence by such court; (iv) either Party may
disclose such terms on a need-to-know basis to such Party’s actual and
prospective investors, prospective acquirers, underwriters and lenders,
attorneys, accountants, insurers and FDA consultants, so long as the
disclosed-to entity is bound by rules of professional conduct, or has agreed in
writing and in advance to maintain the confidentiality of such information under
terms no less restrictive than those set forth herein; (v) Supernus may disclose
the terms of the Settlement Documents to a Third Party litigant in any patent
litigation or other legal proceeding (or settlements thereof) relating to the
Litigated Patents or the Trokendi XR Product, (vi) Zydus may disclose such terms
to the FDA as may be necessary or useful in obtaining and maintaining Regulatory
Approval of the Zydus ANDA and Launching the Zydus Product as provided by the
Settlement Documents, so long as Zydus requests that the FDA maintain such terms
in confidence, and (vii) either Party may disclose such terms as otherwise
required by Law, including without limitation securities reporting requirements,
or by the rules or regulations of any stock exchange to which the Parties are
subject; provided that the Parties will coordinate in advance with each other in
connection with the redaction of certain provisions of the Settlement Documents
with respect to any securities filings, and each Party shall use reasonable
efforts to seek confidential treatment for such terms; provided, however, that
each Party shall ultimately retain control over what information to disclose to
the securities regulators or any other such Governmental Authorities.

 

11.6                        Merger and Integration. The Settlement Documents
supersede all prior discussions and writings of the Parties and constitute the
entire agreement between the Parties with respect to the subject matter
contained therein. Any breach of the License Agreement or Settlement Agreement
shall constitute a breach of the Settlement Documents as a whole. Each of the
Settlement Documents shall be deemed of equal dignity to each other and shall be
construed together in a consistent manner as reflecting a single intent and
purpose. It is agreed that: (i) neither Party has entered into any of the
Settlement Documents in reliance upon any representation, warranty or
undertaking of the other Party which is not expressly set out in the Settlement
Documents; (ii) neither Party shall have any remedy in respect of
misrepresentation

 

23

--------------------------------------------------------------------------------


 

or untrue statement made by the other Party or for any breach of warranty which
is not contained in Settlement Documents; and (iii) this Section 11.6 shall not
exclude any liability for, or remedy in respect of, fraudulent
misrepresentation.

 

11.7                        Governing Law. The Settlement Documents shall be
governed by the/ Laws of the State of New York without regard to the conflicts
of law provisions thereof. The Parties irrevocably agree that the United States
District Court for the Southern District of New York shall have exclusive
jurisdiction to deal with any disputes arising out of or in connection with the
Settlement Documents and that, accordingly, any proceedings arising out of or in
connection with the Settlement Documents shall be brought in the United States
District Court for the Southern District of New York. Notwithstanding the
foregoing, if there is any dispute for which the United States District Court
for the Southern District of New York does not have subject matter jurisdiction,
the state courts in the county and state of New York shall have jurisdiction. In
connection with any dispute arising out of or in connection with the Settlement
Documents, each Party (i) hereby expressly consents and submits to the personal
jurisdiction of the federal and state courts in the State of New York and
(ii) hereby irrevocably waives any right to a trial by jury.

 

11.8                        Agreement Costs. Each Party shall pay its own costs,
charges and expenses incurred in connection with the negotiation, preparation
and completion of the Settlement Documents.

 

11.9                        Counterparts. The Settlement Documents may be
executed in any number of counterparts and may be executed by the Parties on
separate counterparts (including fax or electronic counterparts), each of which
is an original but all of which together constitute the same instrument.

 

11.10                 Severability. If and to the extent that any provision of
the Settlement Documents is held to be illegal, void or unenforceable, such
provision shall be given no effect and shall be deemed not to be included in the
Settlement Documents but without invalidating any of the remaining provisions of
the Settlement Documents.

 

11.11                 Relationship of the Parties. In making and performing the
Settlement Documents, the Parties are acting, and intend to be treated, as
independent entities; and nothing contained in the Settlement Documents shall be
construed or implied to create an agency, partnership, joint venture, or
employer and employee relationship between Supernus and Zydus. Except as
otherwise provided herein, neither Party may make any representation, warranty
or commitment, whether express or implied, on behalf of or incur any charges or
expenses for or in the name of the other Party.

 

11.12                 Construction. The language in all parts of the Settlement
Documents shall be construed, in all cases, according to its fair meaning.
Supernus and Zydus acknowledge that each Party and its counsel have reviewed and
revised the Settlement Documents and that any rule of construction to the effect
that any ambiguities are to be resolved against the drafting Party shall not be
employed in the interpretation thereof. The words “hereof,” “herein,” “hereto”
and “hereunder” and words of similar import, when used in the Settlement
Documents, shall refer to the agreements as a whole and not to any particular
provision thereof. The terms defined in the

 

24

--------------------------------------------------------------------------------


 

singular shall have a comparable meaning when used in the plural, and vice
versa. Whenever used herein, the words “include,” “includes” and “including”
shall mean “include, without limitation,” “includes, without limitation” and
“including, without limitation,” respectively. The masculine, feminine or neuter
gender and the singular or plural number shall each be deemed to include the
others whenever the context so indicates. With respect to any particular action
or agreement, the use of the words “Supernus shall” or “Supernus will” herein
shall also mean “Supernus shall cause” the particular action to be performed.
Similarly, with respect to any particular action or agreement, the use of the
words “Zydus shall” or “Zydus will” herein shall also mean “Zydus shall cause”
the particular action to be performed. Nothing in the Settlement Documents shall
operate to exclude any provision implied into the Settlement Documents by Law
and which may not be excluded by Law or limit or exclude any liability, right or
remedy to a greater extent than is permissible under Law.

 

11.13                 Dispute Resolution.

 

11.13.1                                                       Preliminary
Process. If there is a disagreement between the Parties as to the interpretation
of the Settlement Documents in relation to any aspect of the performance by
either Party of its obligations thereunder, the Parties shall, within thirty
(30) days of receipt of a written request from either Party, meet in good faith
and try to resolve the disagreement without recourse to legal proceedings.

 

11.13.2                                                       Escalation of
Dispute. If resolution of the disagreement does not occur within ten (10)
Business Days after such meeting, the matter shall be escalated to applicable
Zydus and Supernus Presidents (or other ranking senior executive) for
resolution.

 

11.13.3                                                       Equitable Relief.
Nothing in this Section 11.13 restricts either Party’s freedom to seek urgent
relief to preserve a legal right or remedy, or to protect a proprietary or trade
secret right, or to otherwise seek legal remedies through any available channel
if resolution is not otherwise achieved under this Section 11.13.

 

11.14                 Cumulative Rights. Except as expressly set forth in the
Settlement Documents, the rights and remedies of each of the Parties under or
pursuant to the Settlement Documents are cumulative, may be exercised as often
as such Party considers appropriate and are in addition to its rights and
remedies under general law.

 

11.15                 No Third Party Benefit. The Settlement Documents shall be
binding upon and inure solely to the benefit of the Parties hereto, their
Affiliates, successors and permitted assigns, and nothing in the Settlement
Documents, express or implied, is intended to or shall confer upon any other
Person or Persons any right, benefits or remedies of any nature whatsoever under
or by reason of any of the Settlement Documents.

 

11.16                 Further Assurance. Each of the Parties shall do, execute
and perform and shall procure to be done and perform all such further acts,
deeds, documents and things as the

 

25

--------------------------------------------------------------------------------


 

other Party may reasonably require from time to time to give full effect to the
terms of the Settlement Documents.

 

11.17                 Waiver. No failure or delay by either Party in exercising
any right or remedy provided by law under or pursuant to the Settlement
Documents shall impair such right or remedy or operate or be construed as a
waiver, acquiescence or variation of it or preclude its exercise at any
subsequent time and no single or partial exercise of any such right or remedy
shall preclude any other or further exercise of it or the exercise of any other
right or remedy. A waiver by a Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which such Party
would otherwise have on any future occasion.

 

[Signature Page Follows]

 

26

--------------------------------------------------------------------------------


 

[Signature Page to

Settlement Agreement Regarding Extended Release Topiramate Oral Capsule Product]

 

IN WITNESS WHEREOF, the Parties hereto have each caused this Settlement
Agreement to be executed by their authorized representatives as of the Effective
Date.

 

 

SUPERNUS PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Jack Khattar

 

 

 

 

 

 

Name:

Jack Khattar

 

 

 

 

 

 

Title:

President & CEO

 

 

 

 

 

 

 

 

ZYDUS PHARMACEUTICAL (USA) INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

CADILA HEALTHCARE LIMITED

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

[Signature Page to

Settlement Agreement Regarding Extended Release Topiramate Oral Capsule Product]

 

IN WITNESS WHEREOF, the Parties hereto have each caused this Settlement
Agreement to be executed by their authorized representatives as of the Effective
Date.

 

 

SUPERNUS PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

ZYDUS PHARMACEUTICAL (USA) INC.

 

 

 

 

 

 

 

 

By:

/s/ Brij Khera

 

 

 

 

 

 

Name:

Brij Khera

 

 

 

 

 

 

Title:

Executive Vice President &

 

 

 

Chief Legal Officer

 

 

 

 

 

 

 

 

CADILA HEALTHCARE LIMITED

 

 

 

 

 

 

 

 

By:

/s/ Pankaj Patel

 

 

 

 

 

 

Name:

Pankaj Patel

 

 

 

 

 

 

Title:

Chairman & Managing Director

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW JERSEY

 

SUPERNUS PHARMACEUTICALS, INC.

 

 

 

Plaintiff,

  C.A. No. 2:14-cv-07272-SDW-SCM

 

 

v.

 

 

 

ZYDUS PHARMACEUTICAL (USA) INC.

 

and CADILA HEALTHCARE LIMITED

 

 

 

Defendants.

 

 

STIPULATION AND ORDER OF DISMISSAL WITHOUT PREJUDICE

 

This action for patent infringement having been brought by Plaintiff Supernus
Pharmaceuticals, Inc. (“Supernus”) against Defendants Zydus Pharmaceutical (USA)
Inc., and Cadila Healthcare Limited (collectively, “Zydus”).

 

Pursuant to Fed. R. Civ. P. 41, Supernus and Zydus by and through their
undersigned counsel, hereby stipulate, that:

 

1.                                      All claims, counter-claims and defenses
asserted by Supernus and Zydus are dismissed without prejudice; and

 

2.                                      Each party shall bear its own costs and
attorneys’ fees with respect to the matters dismissed hereby.

 

--------------------------------------------------------------------------------


 

SAUL EWING LLP

 

LOCKE LORD LLP

 

 

 

 

 

 

 

 

 

Charles M. Lizza

 

Joseph Froehlich

William C. Baton

 

Paul B. Sudentas

Sarah A. Sullivan

 

LOCKE LORD LLP

One Riverfront Plaza, Suite 1520

 

3 World Financial Center

Newark, NJ 07102-5426

 

New York, NY 10281

clizza@saul.com

 

(212) 415-8600

wbaton@saul.com

 

 

ssullivan@saul.com

 

Of Counsel:

 

 

 

Of Counsel

 

Michael J. Gaertner

 

 

James T. Peterka

Edgar H. Haug

 

Carolyn A. Blessing

Sandra Kuzmich, Ph.D.

 

Timothy F. Peterson

Richard F. Kurz

 

LOCKE LORD LLP

HAUG PARTNERS LLP

 

111 South Wacker Drive

745 Fifth Avenue

 

Chicago, IL 60606

New York, NY 10151

 

(312) 443-0700

(212) 588-0800

 

 

ehaug@flhlaw.com

 

Attorneys for Defendants Zydus

skuzmich@flhlaw.com

 

Pharmaceutical (USA) Inc. and Cadila

rkurz@flhlaw.com

 

Healthcare Limited

 

 

 

Attorneys for Plaintiff Supernus

 

 

Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

SO ORDERED

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

 

THE HON. SUSAN D. WIGENTON

 

 

UNITED STATES DISTRICT JUDGE

 

--------------------------------------------------------------------------------